Exhibit 10.15

 

EarthLink, Inc.

Board Compensation

January 2004

 

1.             Retainer

a.               Each non-employee director receives a $25,000 annual retainer,
paid semi-annually in advance ($12,500 following January Board meeting and
$12,500 following July Board meeting).

b.              A non-employee Chair of the Board, the Compensation Committee
chair and the Corporate Governance and Nominating Committee chair each receive
an additional $10,000 annual retainer, paid semi-annually in advance.

c.               The Audit Committee chair receives an additional $20,000 annual
retainer, paid semi-annually in advance.

 

2.             Meeting fees

a.               Each non-employee director is paid $1,000 for each full Board
meeting and Committee meeting he or she attends in person and $500 for each full
Board meeting and Committee meeting he or she attends telephonically.

 

3.             Stock Options

a.               Non-employee directors receive an initial option grant of
15,000 options when they join the Board.  These options vest over four years.

b.              Additionally, non-employee directors receive an annual option
grant of 10,000 options on January 1 of each year.  These also vest over four
years.

 

4.             Restricted Stock Units

a.               Each non-employee director receives a grant of Restricted Stock
Units valued at $30,000 annually (on the date of the July Board meeting). 
Restricted Stock Units will vest over four years, and upon vesting may be
received in shares of stock or may be deferred into a deferred compensation
plan.

i.                  Note:  Each RSU is equal to one share of EarthLink stock. 
Upon vesting, the RSUs may be received in shares of stock (in which case the
recipient has taxable income equal to the value of the shares received on the
date of vesting), or may be deferred into a deferred compensation plan where
they continue to be equal to shares of EarthLink stock but where receipt and
taxation may be deferred to later dates.

 

5.             Meeting expenses

a.               EarthLink reimburses directors for their expenses incurred in
attending Board of Directors and Committee meetings.

 

--------------------------------------------------------------------------------


 

6.             Education expenses

a.               EarthLink will pay up to $4,000 per year for program fees and
associated travel expenses for each director to participate in one or more
additional relevant director education programs.  In selecting director
education programs, directors should consider general Board governance and
specific Committee focus.

b.              Unused amount will not carry over from year to year.

 

--------------------------------------------------------------------------------